Citation Nr: 0808754	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-14 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cirrhosis of the liver. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran served on active military duty from October 1952 
to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for cirrhosis of the liver.  The Board granted the 
veteran's motion for advancement on the docket in March 2007.

In March 2007, the Board denied the veteran's service 
connection claim.  The veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, a Joint Motion for an Order 
Vacating the Board Decision (Joint Motion) was brought before 
the Court.  In an Order dated in November 2007, the Court 
vacated the March 2007 Board decision pursuant to the Joint 
Motion, and remanded the case to the Board for readjudication 
consistent with the Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, it was noted that VA had not provided 
the veteran a VA examination in connection with his service 
connection claim.  The veteran provided medical evidence 
showing the existence of a current disorder (cirrhosis of the 
liver), lay evidence regarding service incurrence, and 
medical evidence indicating a relationship between the 
current disorder and service.  

Based upon the above, a VA examination is necessary to 
determine the etiology of the claimed cirrhosis of the liver.  
VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's claimed 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.	An appropriate VA examination should be 
scheduled to determine whether the 
cirrhosis of the liver, is related to or 
had its onset during service, including 
exposure to toxins in Korea.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain a 
detailed account of all manifestations of 
liver disease or cirrhosis found to be 
present.  The examiner should offer an 
opinion as to whether there is a 50 
percent probability or greater that 
cirrhosis of the liver was caused by or 
had its onset during service.  In this 
regard, the examiner should comment on a 
January 2004 medical statement from the 
veteran's physician indicating that liver 
disease may well be linked to exposure to 
a toxin or agent in Korea, and the 
veteran's statements in April 2004, August 
2005, and September 2006.  These documents 
are identified and tabbed in the record. 
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached. 

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
cirrhosis of the liver, taking into 


account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



